United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3664
                                   ___________

Linda Cooper-Igwebuike, Rev.,           *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
United Methodist Church,                *
                                        *      [UNPUBLISHED]
             Appellee,                  *
                                        *
Janice Riggle Huie, Bishop,             *
                                        *
             Defendant.                 *
                                   ___________

                              Submitted: December 7, 2005
                                 Filed: December 27, 2005
                                  ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       The Reverend Linda Cooper-Igwebuike appeals the district court’s* dismissal
with prejudice of her Title VII action. Having reviewed the record de novo, we agree
the district court lacked subject matter jurisdiction, because the case fell under the
ministerial exception to Title VII. See Scharon v. St. Luke’s Episcopal Presbyterian

      *
        The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.
Hospitals, 929 F.2d 360 (8th Cir. 1991). Moreover, we fail to see how Cooper-
Igwebuike was prejudiced by the district court’s failure to consider her motion for
appointed counsel before dismissing the action. See Nelson v. Redfield Lithograph
Printing, 728 F.2d 1003, 1005 (8th Cir. 1984). Accordingly, we affirm. See 8th Cir.
R. 47B.
                      ______________________________




                                        -2-